 

 

  

ES COMPLAINT
U.S. MAGISTRATE JUDGE

(for non-prisoner filers without lawyers)

 

UNITED STATES DISTRICT COURT :
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

Keven Lrrthn

 

 

 

Vv. Case Number:
21-€-085

(to be supplied by Clerk of Court)

 

(Full name of defendant(s))
(\\\\wakee Caw Cecurt Court
Commiscioree Cue adchya Conndly

 

 

A. PARTIES

. a» ©
1. Plaintiff is a citizen of UN\SCOnSi (\ and resides at

5
a sate) GEZD W: Hamner Aye

Ee Maul wxAvtae, WE SB3a.\~
(Address)

 

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant (li wa Keo Conty Circut Cart Commssiaer Gwendsya Corral ly
(Name)

Complaint — 1

Case 2:21-cv-00834-PP Filed 07/09/21 Page 1of12 Document 1

 
 

 

 

EASE RUST FOUR

|
FiLegre m
2021 | i
UNITED STATES DISTRICT COURT EASTERN DISTRICT OF WI NStNP [: 28

DLS cues

LLER uP LoUR
7 veep

ee

RAVEN GRIFFIN Case No.

Plaintiff,

v —_ | 21-C-883'

MILWAUKEE COUNTY CIRCUIT COURT,
COMMISSIONER GWENDOLYN CONNOLLY

Defendants.

 

COMPLAINT & SUMMONS

 

Now Comes Plaintiff, appearing specially in propria persona brings this suit pursuant to Title
42 U.S. Code 1983 for violations of certain protections guaranteed to her by the Ninth, and
Fourteenth Amendments of the federal Constitution, by the defendants under color of law in
his/her capacity as a Court Commissioner of Milwaukee County Circuit Court.

The Plaintiff is seeking $800,000 as Commissioner Liggins and Commissioner Connolly acting
under the color of law, did so intentionally violate the Plaintiff constitutional rights and federal
protections rights as a covered person under federal law under the CDC order. The actions of the
Milwaukee County Circuit Court Commissioners caused the Plaintiff and her children to be
homeless during an COVID 19 National Health Emergency order.

On March 5th, 2021 Milwaukee County Case No 2021SC004991, the Plaintiff

land-lord filed a retaliatory eviction proceeding against the plaintiff for exercising her legal rights
to tendency. The first falsified eviction action brought against the plaintiff was dismissed on
December 12th, 2020 at a evidentiary hearing. Milwaukee County Circuit Court Case No
2020SC022872.

Case 2:21-cv-00834-PP Filed 07/09/21 Page 2o0f12 Document 1

 

 

 

 
 

 

On December 28th, 2020 the landlord put a 28 day notice on the door in which he put a X over
the 28 and wrote 60 and taped it to the door. The plaintiff was under the CDC order that was
ordered to expire on March 31st, 2021, on March 31st, 2021 the order was extended until
6/30/2021.

The plaintiff attached a text message between the landlord and the plaintiff showing the landlord
didn't mention anything about the plaintiff owing any money but asked the plaintiff for the key
to the house and in that same text message he acknowledged the plaintiff CDC order was in.

The plaintiff filed a motion to dismiss for lack of personal and subject matter jurisdiction,
improper service, and filing of a retaliatory action. The motion was filed into the record on
March 9th, 2021, the court hearing was held March 22nd, 2021. Commissioner Liggins
purposely ignored facts, evidence, and law.

Commissioner Liggins proceeded without jurisdiction stating she “is denying the motion” before
the court even though a motion hearing was scheduled for a judge to hear it. She refused to
address why the CDC protection order did not pertain to the defendant and why she believes the
defendant is not classified as a covered person.

In case no. 20218C003699 the plaintiff property manager of KMG vs another young woman
Commissioner Alexis Liggins shows how she is biased in the record of that case number on
March 11th, 2021 at the hearing she stated the young lady did not have a CDC order and granted
restitution of the premises.

The Commissioner failed to acknowledge the retaliatory actions of the landlord as the plaintiff is
protected under the Wisconsin retaliation law by landlords against tenants.

Wis Stat 704.45 retaliatory actions are prohibited when a tenant exercises a legal right relating to
residential tenancies.

Commissioner Liggins refused to address the retaliatory law or retaliatory actions by the plaintiff
that was raised in the motion to dismiss.

The plaintiff raised improper service issues raised in the motion, Commissioner Liggins
dismissed the motion. Legislature prescribes strict methods for the service of process before the
court will have jurisdiction. Where the landlord failed to duly perform those requirements, there
is no jurisdiction. It is a fundamental failure of the core requirements to personal jurisdiction by
Wis Stat 801.11. It is a statutory requirement.

Case 2:21-cv-00834-PP Filed 07/09/21 Page 30f12 Document 1

 

 

 
 

 

 

 

 

When the plaintiff asked Commissioner Liggins to prove jurisdiction she stated the landlord 60
day notice that wasn't actually a 60 day notice was jurisdiction. The Commissioner failed to
prove jurisdiction and continued to violate the rights of the plaintiff, purposely ignoring any
rights the plaintiff asserted and violating the plaintiff's constitutional rights by discriminating
against the plaintiff.

When the plaintiff moved to dismiss, Commissioner Liggins stated she was not dismissing the
action; it would be for a judge to decide and continue to set a court date. Violating chapter 60
code of judicial conduct as the commissioner did knowly ignore Wisconsin state statutes.

On April 13th, 2021 at the eviction hearing Judge Grady dismissed the landlord action. On April
27th, 2021 the landlord filed another illegal and fraudulently eviction action all the previous
actions brought by the landlord are online under KMG REAL ESTATE vs plaintiff that is who
the plaintiff had a lease agreement with however on April 27th, 2021 the landlord filed it under
KMG REAL ESTATE II LLC. See Case No. 2021SC009424 (which is the case the plaintiff
brings suit into federal court in regards.)

KMG Real Estate IJ LLC was not who the plaintiff had a residential lease agreement with. The
Milwaukee County Circuit Court scheduled a court date for May 19th, 2021. On May 14th, 2021
the plaintiff filed into the record a motion to dismiss for lack of personal and subject matter
jurisdiction, the landlord committing fraud upon the court, retaliatory action etc.

In that case Commissioner Alexis Liggins purposely discriminated and abused her authority
ignoring the defendants motion, and proceeding as well as making judgments without
Jurisdiction. Commissioner Liggins ignored federal law and statutory law, held a hearing and
entered a judgment of a writ of restitution.

The CDC order is under federal law, the Milwaukee County Circuit Court is well aware of the
national COVID 19 Public Health Emergencies and the BAN on evictions under federal law.
Under the Supremacy Clause of Article VI, the Constitution and Article II of the Constitution
the power to make final decisions about federal laws lies with federal courts, not the states, and
the states do not have the power to nullify federal laws.

Commissioner Liggins took the law into her own hands abusing her power of authority because
of her dislike of the defendant representing herself and filing motions without a lawyer and her
history she has with the plaintiffs rental company. Commissioner Liggins under the color of law
intentionally discriminated against the plaintiff

Case 2:21-cv-00834-PP Filed 07/09/21 Page 4o0f12 Document 1

 
 

 

 

 

The Milwaukee County Circuit Court did not have jurisdiction, When a court acts without
jurisdiction, it does more than commit an error. It exercises authority that it does not possess. If a
court has no jurisdiction the subject of an action, a judgment rendered or any future court dates
does not adjudicate anything. It does not bind the parties, nor can it thereafter be made the
foundation of any right. It is a mere nullity.

Proof of jurisdiction must appear on the record of the court, once the court has knowledge that
subject matter is lacking, the court has no discretion but to dismiss the action. Failure to dismiss
the action means the court is proceeding in clear absence of all jurisdictions and subjects to suit.

The plaintiff appealed Commissioner Liggins decision and a deno vo hearing was scheduled by
Judge Connolly on June Ist. The plaintiff informed the courts motions were filed for lack of
jurisdiction, the lease does not show the same name as the action filed. A sworn recorded hearing
was conducted where the attorney for the plaintiff in case number 2021SC009424 violated Rule
3.7 testifying as a material witness and an advocate on behalf of his client.

This testimony given by the attorney and allowed by Commissioner Connolly violated the
plaintiffs procedural due process, the roles of both advocate and witness prejudiced the plaintiffs
rights. The transcripts will show Commissioner Connolly discussed the discrepancies on the

record in regards to the lease. She stated the lease does not state the agent is KMG Real Estate

II LLC, and asked the attorney “ how does she square this situation?" and the attorney continued
to testify as a material witness and tell her how she can “square this”.

The plaintiff filed multiple motions in the court and raised multiple constitutional issues that
were purposely ignored by commissioner Connolly. This was intentionally done due to the
plaintiff being a pro se litigant. Faretta v. California, U.S. Sup Ct. 1975.

The transcripts and recording of the hearing will show evidence of improper bias on the part of
the judge. The complaint was defective, no evidence was presented by the opposing party, false
testimony by the attorney was given, rules of conduct by the attorney was conducted, issues were
raised in the action of the retaliatory eviction action before the court and commissioner Connolly
ignored clearly established law.

To obtain a judgment for possession, the landlord must plead to the court in a “complaint under
oath verified by the person...having knowledge of the facts” that the tenant “detains
possession...without right” statute requires the landlord to plead and prove in the complaint more
than mere conclusory allegations.

Case 2:21-cv-00834-PP Filed 07/09/21 Page 5of12 Document.1

 

 
 

 

The statute is written that, the law and facts spelling out why the tenant lacks the right to
possession must be proven in the initial pleading itself, by a statement under oath by a person
having knowledge of the relevant facts.

The previous actions filed under the same grounds in the previous cases listed a week before the
fraudulent action filed that both commissioners purposely ignored.

It is required that the defendant be informed of the nature of claims affecting their interests in
order to allow them to decide how and when to take action to protect those interests, including
appearing at a hearing.

There has been an enormous deprivation of the Plaintiff rights, there was no validity of the
pleadings or discovery from the opposing party.

The commissioner ordered the attorney to submit documentation to the court and set a court date
of July Ist, 2021. Plaintiff then filed a motion objecting to the attorney testifying as a material
witness and advocate. The plaintiff never testified as the defendant had a right to cross examine
witnesses at no time did the defendant get to assert that right.

THE PLAINTIFF FILED ON JUNE 28TH, 2021 A RENTAL LEASE THAT WAS ALREADY
SUBMITTED BEFORE THE COURT IN THE BEGINNING OF THIS CASE AND AN AFFIDAVIT.
THAT THE LAWYER HAD PERSONALLY DRAWN UP HAD HIS CLIENT SIGN EXACTLY WHAT
HE TESTIFIED TO IN THE TRANSCRIPTS ON JUNE IST, 2021 AND NOTARIZED ON BEHALF
OF HIS CLIENT. ALAWYER WHO IS A NOTARY PUBLIC MAY NOT NOTARIZE A CLIENT'S
AFFIDAVIT, PLEADINGS, OR OTHER DOCUMENTS.

 

ON JULY 1ST 2021 THE JUDGE FAILED TO ADDRESS THE AFFIDAVIT BEFORE THE COURT
BUT DISMISS THE MOTION OF THE DEFENDANT TO DISMISS AND RULED SERVICE WAS
PROPER ALTHOUGH THE PROCE ERVER TESTIFIED HE MADE FOUR TO FIVE
UNSUCCESSFUL ATTEMPTS TO SERVE. THE PLAINTIFF AND HE. THEN MAILED A COPY OF
THE SUMMONS IN COMPLAINT IN_THE MAIL CERTIFIED WITHOUT SIGNATURE BUT THE
ATTORNEY SUBMITTED AFFIDAVIT OF SERVICE IN THE RECORD NOT AFFIDAVIT OF
MAILING,

PLAINTIFF DID NOT HAVE AN IMPARTIAL TRIBUNAL BUT ONE SHOWING A STRONG
BIAS AND STRONG IMPLICATIONS OF BIAS.

Case 2:21-cv-00834-PP Filed 07/09/21 Page 6of12 Document 1

 

 
 

 

COMMISSIONER CONNOLLY TOLD THE PLAINTIFF TO RAISE THE DEFENSE OF
RETALIATORY ACTION WITH THE NEXT COMMISSIONER ON AUGUST 11TH, 2021 EVEN
THOUGH ITT WAS RAISED IN MOTIONS AND PROOF ALWAYS APPEARED ON THE RECORD
AND IN THE RECORD OF PREVIOUS CASES FILED BY THE PARTY. THE PLAINTIFE
TREATMENT WAS UNCONSTITUTIONAL BIAS AND THE ATTORNEY TO CONTINUE TO
SERVE AS WITNESS AND ADVOCATE.

DESPITE THE FACT THE PLAINTIFF LEASE DID NOT STATE THE ENTITY THAT BROUGHT
THE ACTION AGAINST, AND THE RETALIATORY ACTION BROUGHT BY THE OPPOSING
PARTY COMMISSIONER CONNOLLY CONTINUED TO VIOLATE THE PLAINTIFFS RIGHT AND
STATED THE WRIT WITH NO MERITS OR JURISDICTION TO AUGUST HTH, 2021.

 

The cdc order was issued as a national public health emergency at no time did the
plaintiff fall under any exception for a writ to be ordered or stayed. The actions of both
commissioners did so cause damages to the plaintiff and caused the plaintiff to become
homeless. Had the commissioners address the retaliatory action the action would have
been dismissed.

The only testimony ever given on behalf of the attorney was that the landlord just wanted
possession of the property not that the plaintiff was behind, not that the plaintiff had any criminal
activities or endangering public health or owe any monetary. The refusal of renewing a lease,
harassment of a tenant, and the constant of fraudulent eviction actions against the plaintiff that
were dismissed prior, proof of text messages and previously knowledge by both commissioners
of those actions filed were a clear indication of a retaliatory eviction action. The action is
prohibited under wis stat but yet ignored by both commissioners of the Milwaukee County
Circuit Court shows an abuse of judicial authority.

Failure to obtain substantial justice in state courts lead to suits being filed in Federal
Court under Title 42.

The Order under the authority of section 361 of the Public Health Service Act (42
U.S.C. §264) and federal regulations codified at 42 C.E.R. § 70.2. Under 42 U.S.C. §
264. The Defendant is deemed as a “Covered Person”. Any tenant who qualifies as a
“Covered Person” and is still present in a rental unit is entitled to protections under
the Order. Covered persons located in jurisdictions in which this order applies may
not be evicted for non-payment of rent solely on the basis of the failure to pay rent
or similar charges at any time during the effective period of the order.

Case 2:21-cv-00834-PP Filed 07/09/21 Page 7 of12 Document 1

 

 
 

 

Several laws (18 U.S.C. §§ 3559 and 3571, 42 U.S.C. § 271, and 42 C.E.R. § 70.18)
says that a person who violates the Order may be subject to a fine of no more than
$100,000 or one year in jail, or both, if the violation does not result in death. A
person violating the Order may be subject to a fine of no more than $250,000 or one
year in jail, or both, if the violation results in a death or as otherwise provided by
law. An organization violating the Order may be subject to a fine of no more than
$200,000 per event if the violation does not result in a death or $500,000 per event if
the violation results in a death or as otherwise provided by law.

WHEREFORE, The Plaintiff asks this court to rule in favor of the plaintiff for the
violations stated and by clearly established law.

 

Raven Griffin

Case 2:21-cv-00834-PP Filed 07/09/21 Page 8o0f12 Document 1

 

 

 
is (if a person or private corporation) a citizen of LANSCONSLA |
. . State, if known)
PN OM (
and (if a person) resides at q D | N ‘ q Sireot M1 (usauloe yus 53233
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for MVlwavkee Cay Cire \ $ Cawt

(Employer's name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4, Where it happened; and

5. Why they did it, if you know.

Commissioner Gurendabse Ceoane ey violated
Hee pani dite purstant te 1 Fle. 42.10.5.C.
. Code ARDS 2 £ Ces Sonn 6 Orrec Wo ouarentea| to her bY
(the the 4 Aenendonant o the Cele). ( “on sthuhn, “ln Cause tt
Z2O2\ SC m444l. The. CommMmissimer Vie a fel 60 0 code
| of judicial conduct and ignore telers| Jeu unde CDC protecdoy
stati \aw , and pncsadns a “urudichon (a The cage
The Plea ndt c also asseus Acmecen as hen due Process ays
woene Vidlbled when Lhe Conmicstme- allared Hy oppss ins PachyccHoeng,

+o vole le We §, 1 tach | testy aS _& morerie\ witness and sahara,
| Aor dor Plant woes denied Veer Jo Cros § eXaMinte -
at lo d&tomay also aAckarize 6 efdandt foc client and testtred Te es and
tea 2
arreet Mis condoSt In couck

Vo WAS Guang Ihc. aul
Ye Commas ye 2: aM. -cv-00834-PP Pied 5 09/21 Page 9of12 Document 1

 

 

  
  

 

 

 
 

The Commiss mre, Croc ec ded maith a cetshi toes |
ZV ict ae ction reainsct Ho P| laintitt
disteo digg uns Stat “To. 4S stching redaltusy
ackins are orvliibited phen _@ Jones et
OXLKELES their v aval x G\ts Lhe Commis magn
Cehsed An dicen’ this CATE Gnd pnxceeded
withart | yor dicho as Platt was not
SERV ed and vc AG Me Ve ACO WAS f | loc!
yr, iin Sm 41 1 clea Wy evict does aQet
and Aid_ack © WNC \n thee Wa tt | lease
“Veanscapls asill shou tne ios a ad
isc CCUCALOR ON _ Comes sti art ban Muy
\nad Apwacds no oloiFE becouse”
sho LOS A. Dro S| Voge q\\ Yho,
Meh Das Onc’ nor °\ AME Slomitted)
hedore Khe. Cooct | LAAS PocOase\
ward CeorerA less oo ear and oxbablisledl
\.qus Yok prblected 4 Prantl, Tho
ComanasStuace OC \ipas Bead aoe | ‘p \ antl

Ww have Wo Noyse 1 2wadlese of bein A orvlertel. Paton
vd He CDC o orhere” The Uppomry party Stated he
Plaiwh} id nothin Complaint - 3 4 | ilo Weir property the
Case 2: \ Cv- 00834 V4 pc bl RY Pes a ses nh attnded!

| \ ourdlo ds Stitt BAL GAM te comp\ an

 

 

 

 

 

 

 

 

 

 
TET a SS nr er bene toy srs cmon nnn une pa tee cormarcene oes ce =

 

F
I
te
ES
fe
is
IB
is
lp

 

 

C. JURISDICTION -
Be am suing for a violation of federal law under 28 U.S.C. § 1331.
‘ OR
T | I am suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to

stop doing something.

ae be com perisaled fe domices ing | Qo ache
amuse Os Hoe wc hnas of Tho naga iss mer
were not AA mp por bel Ai bund, Thies Clue
she Plant: {Ay he howe 125s duayg OA Nas bone |
Pol C hoal4 4k PORE CENCKA s vo Or cle
when Ayn OY fell reed ab les 7 wader seyese|
laws WBVSC 3254, 4571, 42 US.C.27] ond
Ha au4 To. \S any Hee f| Qe Lent is ent lel
teas well as cooctvbotwwl voles aad cil
iC ots. Vo o\awnt’ \S Seo emattivos| and
vinnie ty chypscs Teal Lyre 4: obs beir subctrine| yushte

TA chile Covk leads As suds be being (le) vn Ce boyel Cour fonder,
THe HZ, The Plaoktt Wad Beis comasiraer proceed with juasdihior to

Procead wir « ma anion GCA. Complaint — 4
Case 2:21-cv-00834-PP Filed 07/09/21 Page 110f12 Document 1

i

 

 

 

 
E. JURY DEMAND

I want a jury to hear my case.

 

 

 

   

NX aa

Signature of Plaintiff

AA - 2.¢0-3bby 5S

Plaintiff’s Telephone Number

W fA-

Plaintiff's Emdil Address
@> AT2IA WN. Richacds**
Tt [wavkpe, L/L S222.

(Mailing Address of Plaintiff)

aa Sub

at

 

 

 

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

IDO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

 

IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint —5

 

Case 2:21-cv-00834-PP Filed 07/09/21 Page 12 of 12 Document 1

 

 

 

 

 
